In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Board of Parole, dated July, 1977, which fixed petitioner’s minimum period of imprisonment at three years under an indeterminate six-year sentence which he was serving upon his conviction of attempted robbery in the first degree, the board appeals from a judgment of the Supreme Court, Westchester County, dated April 27, 1978, which granted the petition and directed the board "to give the petitioner a new minimum period of imprisonment hearing and to give him meaningful written reasons for any decision.” Judgment reversed, on the law, without costs or disbursements, and proceeding dismissed on the merits. In setting the three-year minimum term of imprisonment herein, the board gave the following reason: "You are convicted of serious crimes, Att. Robbery.” In our opinion consideration solely of the seriousness of the offense in this case, where petitioner, armed with a shotgun, attempted to rob the occupants of an armored truck, constitutes a sufficient and meaningful reason for the board’s action in fixing the minimum period of imprisonment (cf. Matter of Hergueta v New York State Parole Bd., 63 AD2d 701; Matter of Consilvio v New York State Bd. of Parole, 57 AD2d 955; Matter of Sturgis v Caldwell, 57 AD2d 728; Matter of Odom v Henderson, 57 AD2d 710). Damiani, J. P. and Rabin, J., concur.